MORTON, Circuit Judge
(concurring).
I concur in the result. I hesitate to agree that if the case had been one in which an important constitutional right of the plaintiff had been violated by proceedings in the state court and he had been in danger of suffering irreparable injury, the federal court would not have jurisdiction because the other party to the state court litigation was not found within the District. I rest my conclusion on the opinion of Judge Brewster in the District Court with which I entirely agree, except that I think the ease might well have been dismissed on the ground that the plaintiff had not exhausted his remedies in the state courts. Matthews v. Huwe, 269 U. S. 262, 46 S. Ct. 108, 70 L. Ed. 266; John v. Paullin, 231 U. S. 583, 34 S. Ct. 178, 58 L. Ed. 381. I should suppose, as is said in the opinion, that the correction of unconstitutional action by an inferior court would clearly bo within the power of “general superintendence * * * to correct and prevent errors and abuses” which is fixed in the Supreme Judicial Court of Massachusetts. General Laws, chap. 211, § 3.